Citation Nr: 1046603	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  06-00 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability.

2.  Entitlement to service connection for a left eye disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 





INTRODUCTION

The Veteran had active military service from September 1987 to 
September 1990.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from February 2004 and April 2005 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

This case was previously before the Board in June 2009, at which 
time the Board remanded the two issues currently on appeal for 
additional development.  The case has now been returned to the 
Board for further appellate action.

The issue of entitlement to service connection for a left eye 
disability is addressed in the REMAND following the order section 
of this decision.


FINDING OF FACT

The Veteran has a psychiatric disability, currently diagnosed as 
schizoaffective disorder, bipolar type, which had its onset 
during the Veteran's active service.


CONCLUSION OF LAW

A psychiatric disability, currently diagnosed as schizoaffective 
disorder, bipolar type, was incurred in active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice pertaining 
to the disability-rating and effective-date elements of his 
claim.  In addition, the Board has determined that the evidence 
currently of record is sufficient to substantiate the Veteran's 
claim.  Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010) or 38 C.F.R. § 
3.159 (2010). 

Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary. The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary. When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant. 38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim. Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

A review of the Veteran's STRs shows that at the time of his 
enlistment examination in April 1987, the Veteran did not report 
any sort of psychiatric problem.  There was no personality 
deviation noted upon mental status examination and he was noted 
to be clinically normal.  In April 1990, the Veteran reported to 
the Department of Psychiatry for treatment for substance abuse.  
There is no separation examination report of record, so the 
Veteran's mental status at the time of his separation in 
September 1990 is unknown. 

The Veteran asserts that his mental health problems first began 
while he was in active service.  He has reported that he began to 
abuse alcohol as a way of self-medicating in order to deal with 
his symptoms.  

The Veteran is competent to report when he first began 
experiencing symptoms and that they have continued since service.  
See Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. 
Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. 
App. 466 (1991).  Moreover, the Board has found the Veteran to be 
credible.  

A review of the post-service treatment notes of record shows that 
the Veteran has received extensive mental health treatment at the 
VA Medical Center since at least September 2003.  Throughout his 
treatment, the Veteran has consistently reported symptoms of 
violent behavior, "crazy thoughts," frustration, sadness, 
insomnia, nightmares, uncontrollable emotions, irritability, 
paranoia, loss of energy, poor concentration, lack of insight, 
poor judgment, depression, substance abuse, panic attacks, 
suicidal thoughts, and hallucinations.

Of record is a November 2003 letter from one of the Veteran's 
treating psychiatrists at the VA Medical Center.  In her letter, 
Dr. D.Y.S. reported that the Veteran was hospitalized in 
September 2003 for severe depression with suicidal ideation and 
psychotic symptoms, most notably, auditory hallucinations and 
paranoia.  She reported that even though the Veteran had not been 
in her care for very long, she felt that his most likely 
diagnosis was that of schizoaffective disorder.  She reported 
that it was likely that the Veteran would require extensive 
mental health treatment for many years, if not the rest of his 
life.  

Also of record is a June 2004 letter from Dr. D.Y.S.  In this 
letter, she reported that the Veteran's problems with depression 
and psychosis began while he was in the military.  She reported 
that during that time, the Veteran began to experience difficulty 
at work, with paranoid ideation towards his co-workers and 
hallucinations.  She reported that the Veteran began to abuse 
alcohol as a way of self-medicating, which only made his 
circumstances worse.  She reported that while in service, the 
Veteran had not had the insight into his condition that he had 
gained through current mental health treatment.  She confirmed 
her prior diagnosis of schizoaffective disorder, depressed type.

Also of record is a letter from the Veteran's social worker at 
the VA Medical Center.  In her letter, Ms. E.G. noted that the 
Veteran had reported being the victim of sexual assault while in 
active service.  The Veteran reported that while stationed in 
Germany, around January or February 1988, two fellow soldiers 
sexually assaulted him while he was sleeping.  He reported that 
he could not defend himself because he was intoxicated and that 
the sexual assault had taken place in the barracks.  The Veteran 
reported that the two fellow soldiers had placed their genitals 
on his face, took photos, and then used those photos to blackmail 
the Veteran into "scoring drugs" for them.  The Veteran 
reported that he did not report the incident in service until the 
men who had assaulted him were dishonorably discharged for drug 
use, at which time the Veteran sought psychiatric treatment for 
substance abuse.

Of record is a March 2007 statement by another of the Veteran's 
VA Medical Center treating psychiatrists, Dr. N.B.  In her note, 
Dr. N.B. reported that she had told the Veteran several times 
that he did not meet the criteria for a diagnosis of PTSD.  
However, she reported that she suspected that the Veteran did 
have a psychosis during active service.  

Of record is a September 2009 VA Medical Center treatment note 
from another of the Veteran's treating psychiatrists, Dr. W.F.  
In his note, Dr. W.F. reported that he had been the Veteran's 
treating psychiatrist since June 2008.  Dr. W.F. reported that it 
was his opinion that the Veteran suffered from PTSD (stemming 
from a sexual assault which occurred in winter of 1988 during 
military service), schizoaffective disorder, bipolar type (which 
was currently well-controlled through a regimen of medication), 
and polysubstance dependence (which had been in remission for 15 
months).  

In January 2010, the Veteran was afforded a VA examination.  At 
that time, the Veteran reported a history of sexual assault while 
in the military and reported that he began to abuse alcohol at 
that time as a coping mechanism.  The examiner reported that the 
Veteran's ability to function psychosocially was severely 
compromised secondary to his mental illness.  The examiner 
confirmed the diagnosis of schizoaffective disorder, bipolar 
type.  The examiner opined that it was at least as likely as not 
that the Veteran's mental illness was a result of his active 
service.  In this regard, the examiner reported that the Veteran 
had asserted that he was treated poorly while in service by his 
fellow soldiers and that was when his mental health issues 
started.

In sum, the Veteran has reported that he first experienced 
symptoms of mental illness during active service and that he 
self-medicated with alcohol, for which he received documented 
rehabilitation treatment during active service; the Veteran's 
various treating mental health professionals have reported that 
the Veteran's psychiatric disability had its onset during active 
service; and the January 2010 VA examiner reported that the 
Veteran's psychiatric disability was related to his active 
service.

Accordingly, the preponderance of the evidence is for the claim 
and entitlement to service connection for a psychiatric 
disability, currently diagnosed as schizoaffective disorder, 
bipolar type, is warranted.


ORDER

Entitlement to service connection for a psychiatric disability, 
currently diagnosed as schizoaffective disorder, bipolar type, is 
granted.


REMAND

The Board finds that additional development is required before 
the Veteran's claim of entitlement to service connection for a 
left eye disability is decided.

In the June 2009 remand, the Board directed that the Veteran be 
afforded a VA examination to determine the nature and etiology of 
any currently present left eye disorder.  In May 2010, the 
Veteran was afforded an eye examination.  The examiner was asked 
to opine as to whether there was a 50 percent or better 
probability that any currently present left eye disorder was 
related to the Veteran's active service.  The only diagnosis the 
examiner made was that of reduced vision with unknown ocular 
etiology.  The examiner also opined that the Veteran's left eye 
problem was not caused by or a result of the Veteran's active 
service.  In this regard, the examiner reported he knew this 
because of his clinical experience.  In the Board's opinion, the 
examiner did not properly support the opinion provided.

Additionally, a review of the June 2009 remand shows that the 
Board directed that the Veteran be provided an examination by an 
ophthalmologist.  A review of the May 2010 VA examination report 
shows that the examination was provided by an optometrist and not 
an ophthalmologist.  

For the reasons listed above, the Board finds that the May 2010 
examination report is inadequate for adjudication purposes.  The 
United States Court of Appeals for Veterans Claims (Court) has 
held that RO compliance with a remand is not discretionary, and 
failure to comply with the terms of a remand necessitates another 
remand for corrective action.  Stegall v. West, 11 Vet. App. 268 
(1998).

Therefore, the Veteran should be afforded a new VA examination to 
determine the nature and etiology of any currently present left 
eye disorder.

Accordingly, this case is remanded to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.	The RO or the AMC should undertake 
appropriate development to obtain any 
outstanding, pertinent medical records.

2.	Then, the Veteran should be afforded a VA 
examination by an ophthalmologist to 
determine the nature and etiology of any 
currently present left eye disorder.  
Examination by an optometrist is not 
sufficient.  If an ophthalmologist is not 
available, the Veteran must be afforded an 
examination by a private ophthalmologist 
contracted by VA.  The claims files must 
be made available to and reviewed by the 
examiner.  Any indicated studies should be 
performed.

Based on the examination results and the 
review of the record, the examiner should 
provide an opinion with regard to any 
currently present left eye disorder as to 
whether there is a 50 percent or better 
probability that the disorder is 
etiologically related to the Veteran's 
active service, to include the Veteran's 
documented popped blood vessel in the 
sclera and the in-service eye injury 
involving motor oil.  For the purposes of 
the opinion, the examiner should presume 
the Veteran is a reliable historian.

The supporting rationale for all opinions 
expressed must be provided.

3.	The RO or the AMC should undertake any 
other development it determines to be 
warranted.

4.	Then, the RO or the AMC should 
readjudicate the Veteran's claim of 
entitlement to service connection for a 
left eye disability based on a de novo 
review of the record.  If the benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, a Supplemental 
Statement of the Case should be furnished 
to the Veteran and his representative, and 
they should be afforded the requisite 
opportunity to respond.  Thereafter, if 
indicated, the case should be returned to 
the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  

The Veteran need take no action until he is otherwise notified, 
but he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


